Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme *1383Court, Wyoming County [Mark H. Dadd, A.J.], entered December 26, 2013) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated various inmate rules.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Present — Centra, J.P, Fahey, Carni, Lindley and Valentino, JJ.